               Case 4:19-cv-04717-PJH Document 111 Filed 10/04/19 Page 1 of 3



      CITY ATTORNEY’S OFFICE                              OFFICE OF THE COUNTY COUNSEL
 1    CITY AND COUNTY OF SAN FRANCISCO                    COUNTY OF SANTA CLARA
      DENNIS J. HERRERA, State Bar #139669                JAMES R. WILLIAMS, State Bar #271253
 2    City Attorney                                       County Counsel
      JESSE C. SMITH, State Bar #122517                   GRETA S. HANSEN, State Bar #251471
 3    Chief Assistant City Attorney                       Chief Assistant County Counsel
      RONALD P. FLYNN, State Bar #184186                  LAURA TRICE, State Bar #284837
 4    Chief Deputy City Attorney                          Lead Deputy County Counsel
      YVONNE R. MERÉ, State Bar #173594                   RAPHAEL N. RAJENDRA, State Bar #255096
 5    Chief of Complex and Affirmative Litigation         Deputy County Counsel
      SARA J. EISENBERG, State Bar #269303                JULIA B. SPIEGEL, State Bar #292469
 6    Chief of Strategic Advocacy                         Deputy County Counsel
      MATTHEW D. GOLDBERG, State Bar #240776              H. LUKE EDWARDS, State Bar #313756
 7    Deputy City Attorney                                Deputy County Counsel
      City Hall, Room 234                                 70 West Hedding Street
 8    1 Dr. Carlton B. Goodlett Place                     East Wing, Ninth Floor
      San Francisco, California 94102-4602                San Jose, CA 95110-1770
 9    Telephone:     (415) 554-4748                       Telephone:    (408) 299-5900
      Facsimile:     (415) 554-4715                       Facsimile:    (408) 292-7240
10    E-Mail:        matthew.goldberg@sfcityatty.org      E-Mail:        luke.edwards@cco.sccgov.org
11    Attorneys for Plaintiff                             Attorneys for Plaintiff
      CITY AND COUNTY OF SAN FRANCISCO                    COUNTY OF SANTA CLARA
12

13
                                        UNITED STATES DISTRICT COURT
14
                                     NORTHERN DISTRICT OF CALIFORNIA
15
      CITY AND COUNTY OF SAN FRANCISCO                   Case No. 4:19-cv-4717-PJH
16    and COUNTY OF SANTA CLARA,
                                                         CITY AND COUNTY OF SAN FRANCISCO
17            Plaintiffs,                                AND COUNTY OF SANTA CLARA’S
                                                         RECORD CITATION OF EVIDENCE OF
18            vs.                                        HARMS
19    U.S. CITIZENSHIP AND IMMIGRATION
      SERVICES; DEPARTMENT OF
20    HOMELAND SECURITY; KEVIN
      McALEENEN, Acting Secretary of Homeland
21    Security; and KENNETH T. CUCCINELLI, in
      his official capacity as Acting Director of U.S.
22    Citizenship and Immigration Services,
23            Defendants.
24

25

26

27

28

     Record Citation of Evidence of Harms;                            N:\CXLIT\LI2019\190525\01397459.docx
     Case No. 4:19-cv-04717-PJH
               Case 4:19-cv-04717-PJH Document 111 Filed 10/04/19 Page 2 of 3




 1           The City and County of San Francisco and the County of Santa Clara submit these Record

 2   Citations of Evidence of Harms in response to the Court’s October 2, 2019 Minute Entry:

 3   1.      Loss of Federal Medicaid Funds.

 4           ECF Doc. 29, Wagner Decl. ¶¶ 4-6.

 5           ECF Doc. 42, Shing Decl. ¶ 28-32.

 6   2.      Increased Out of Pocket Expenditures.

 7           ECF Doc. 31, Paule Decl. ¶¶ 4-6.

 8           ECF Doc. 32, Hammer Decl. ¶¶ 4-5.

 9           ECF Doc. 33, Ehrlich Decl. ¶¶ 5-7.

10           ECF Doc. 34, Sung Decl. ¶¶ 4-6.

11           ECF Doc. 40, Lorenz Decl. ¶¶ 14-16.

12           ECF Doc. 29, Wagner Decl. ¶¶ 7-8.

13           ECF Doc. 45, Márquez Decl. ¶ 9.

14   3.      Increased Administrative and Operational Costs.

15           ECF Doc. 24, Pon Decl. ¶¶ 13-16.

16           ECF Doc. 25, Rhorer Decl. ¶¶ 10-11.

17           ECF Doc. 26, Smith Decl. ¶¶ 4-9.

18           ECF Doc. 40, Lorenz Decl. ¶ 19.

19           ECF Doc. 42, Shing Decl. ¶¶ 10-12.

20           ECF Doc. 43, Cody Decl. ¶ 13-14.

21           ECF Doc. 45, Márquez Decl. ¶¶ 9-10.

22   4.      Public Health Harms.

23           ECF Doc. 30, Aragon Decl. ¶¶ 7-16.

24           ECF Doc. 43, Cody Decl. ¶¶ 6-8, 13-14.

25   5.      Economic Harms to the Counties.

26           ECF Doc. 27, Weisberg Decl. ¶¶ 10-11.

27           ECF Doc. 42, Shing Decl. ¶ 13-14, 25.

28           ECF Doc. No. 44-10, RJN Exhibit J.

     Record Citation of Evidence of Harms;                           N:\CXLIT\LI2019\190525\01397459.docx
     Case No. 4:19-cv-04717-PJH                       1
               Case 4:19-cv-04717-PJH Document 111 Filed 10/04/19 Page 3 of 3




 1   Dated: October 4, 2019                        Respectfully submitted,

 2   JAMES R. WILLIAMS                             DENNIS J. HERRERA
     County Counsel                                City Attorney
 3   GRETA S. HANSEN                               JESSE C. SMITH
     LAURA TRICE                                   RONALD P. FLYNN
 4   RAPHAEL N. RAJENDRA                           YVONNE R. MERÉ
     JULIA B. SPIEGEL                              SARA J. EISENBERG
 5   H. LUKE EDWARDS                               MATTHEW D. GOLDBERG
 6
     By: /s/ H. Luke Edwards                       By: /s/ Matthew D. Goldberg
 7       H. Luke Edwards                               Matthew D. Goldberg
         Deputy County Counsel                         Deputy City Attorney
 8
     Attorneys for Plaintiff                       Attorneys for Plaintiff
 9   County of Santa Clara                         City and County of San Francisco
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Record Citation of Evidence of Harms;                      N:\CXLIT\LI2019\190525\01397459.docx
     Case No. 4:19-cv-04717-PJH                2
